The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 17, 2014

                                      No. 04-14-00176-CR

                                      Marcus HIDALGO,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 12-1780-CR
                          Honorable Gary L. Steel, Judge Presiding


                                         ORDER
        Appellant’s motion for access to the appellate record is granted. We order the clerk of this
court to send appellant, pro se, a copy of the record. We further order appellant’s pro se brief is
due September 1, 2014. Appellant is advised that no extensions of time to file the pro se brief
will be granted absent a showing of extraordinary circumstances.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court